Citation Nr: 0717252	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  97-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include consideration as being 
secondary to a service-connected disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right arm, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1952 to February 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).   

The Board remanded the case for additional action in February 
2004.  A claim for secondary service connection for a right 
shoulder disorder which had been on appeal was granted by the 
RO while the case was in remand status.  The case has now 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, did not develop as a result of any incident during 
service, and was not caused or aggravated by a service-
connected disability.

2.  The residuals of a gunshot wound of the right arm are no 
more than moderate in degree.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).

2.  The criteria for a disability rating higher than 10 
percent for residuals of a gunshot wound of the right arm, 
Muscle Group V, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2002, July 2002, and March 2004  provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of March 2004 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For An Acquired 
Psychiatric
 Disorder, To Include Consideration As Being Secondary
 To A Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The veteran contends that he has a psychiatric disorder that 
was either incurred in service or is related to his service-
connected gunshot wound.  He presented testimony to this 
effect during a hearing held in March 1999.  He stated that 
he had developed a nervous condition as a result of his 
combat experiences.  He reported that went to a VA hospital 
shortly after service and complained about his nerves.  He 
also reported that he was receiving treatment and that his 
nerves were controlled by Valium.  He described having dreams 
about deaths and crashes.  

The veteran's service medical records are negative for any 
references to psychiatric symptoms.  The report of a medical 
examination in February 1954 just before separation reflects 
that psychiatric evaluation was normal.  

There is also no mention of any psychiatric problems in a VA 
examination report dated in March 1954, and a September 1954 
VA examination report reflects that the examiner noted that 
there were no apparent abnormal traits or mental 
disturbances.  

There are no medical treatment records containing a diagnosis 
of a psychiatric disorder until many years after separation 
from service.  A VA psychiatric examination conducted in 
April 1983 reflects that the diagnosis was generalized 
anxiety disorder, mild, with depressive features.  In the 
report it was noted that the veteran stated that he had been 
feeling depressed and anxious for the past year and a half.  
The Board notes that this history places the date of onset of 
the symptoms as being many years after service.  The examiner 
did not provide an opinion linking a current psychiatric 
disorder to the period of service.  

The Board has noted that a private medical report dated in 
March 1999 indicates that the veteran was given a diagnosis 
of post-traumatic stress disorder after reporting many 
somatic complaints and reporting having occasional audio and 
visual hallucinations.  However, other more convincing 
evidence demonstrates that this diagnosis of PTSD is not 
justified.  In this regard, the report of a VA mental 
examination conducted in August 2002 reflects that the 
examiner reviewed the claims file and examined the veteran.  
The only diagnosis was senile dementia.  The examiner noted 
that there was no evidence of any psychiatric or emotional 
complaints or symptomatology in service.  The examiner also 
reviewed the April 1983 VA mental examination report and the 
other treatment records in the claims file.  The examiner 
concluded that there was no relation of the veteran's current 
neuropsychiatric condition and his service-connected wounds.  
He concluded that the current neuropsychiatric condition of 
dementia could be due to the natural process of aging or to 
any other organic reason, but not due to his military 
service.  

Similarly, the report of a post-traumatic stress disorder 
examination conducted by the VA in July 2005 shows that the 
examiner concluded that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The only diagnosis was 
major depressive disorder.  The examiner stated that there 
were no PTSD symptoms.  The examiner further stated that the 
onset of the major depressive disorder was many years after 
service and was not related to military service.  It was 
noted that in addition to examining the veteran, the examiner 
reviewed the veteran's claims file and VA electronic medical 
records.  Thus, the VA opinion was based on full 
consideration of the relevant history.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his current psychiatric 
problems are related to service.  However, the veteran is not 
competent, as a lay person, to make such a medical judgment.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board finds that the record is devoid of 
credible evidence establishing that the veteran's current 
psychiatric problems became manifest or otherwise originated 
during the veteran's period of service or that there is any 
other relationship or nexus between such a disorder and the 
veteran's period of service.  The veteran does not carry a 
confirmed diagnosis of PTSD.  The preponderance of the 
competent evidence of record also shows that such a disorder 
is not etiologically related to or aggravated by the 
veteran's service-connected disabilities.  Therefore, the 
Board concludes that a psychiatric disorder was not incurred 
in or aggravated by service, and was not proximately due to 
or the result of a service-connected disability.  

II.  Entitlement To An Increased Rating For Residuals Of A 
Gunshot Wound
 Of The Right Arm, Currently Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran's service 
medical records reflect that he sustained wounds in February 
1953 when he found a hand grenade which then exploded.  He 
sustained a shell fragment wound of the anterior aspect, 
upper part of the upper arm, and a smaller shell fragment 
wound of the volar aspect of the lower right arm.  He also 
had a small shell fragment wound between the second and third 
fingers.  No artery or nerve damage was detected.  The wounds 
were closed under local anesthetic, and he was placed on 
penicillin.  He was returned to duty and general service in 
March 1953.  On separation examination in February 1954, he 
was noted to have a scar on the anterior aspect of the right 
arm.    

In March 1954, the veteran filed a claim for disability 
compensation.  The report of a VA examination conducted in 
September 1954 reflects that the pertinent diagnosis was 
shell fragment wounds, right upper extremity, with minor 
residuals.  In a decision of November 1954, the RO granted 
service connection for residuals gunshot wound right arm, 
muscle group V, moderate; residuals, rated as 10 percent 
disabling; gunshot wound right hand with retained metallic 
foreign body, rated as 10 percent disabling; conductive 
deafness, rated as noncompensably disabling; and a scar of 
the right forearm, also rated as noncompensably disabling.  

The residual gunshot wound of the right arm, muscle group V, 
moderate, has remained rated as 10 percent disabling since 
that time.  The veteran requested an increased rating, but 
the claim was denied by the RO.  The veteran then perfected 
the current appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Muscle Group V includes the flexor muscles of elbow: (1) 
biceps; (2) brachialis; (3) brachioradialis.  The functions 
include flexion of elbow and elbow supination.  Also, the 
long head of biceps is a stabilizer of shoulder joint.  Under 
Diagnostic Code 5305, a noncompensable rating is warranted 
where there is a slight muscle injury.  A 10 percent rating 
is warranted if there is moderate muscle injury.  If there is 
a moderately-severe injury, a 20 percent rating is warranted 
if the minor extremity is affected, and a 30 percent rating 
is warranted if the major extremity is affected.  If there is 
a severe injury, a 30 percent rating is warranted if the 
minor extremity is affected, and a 40 percent rating is 
warranted if the major extremity is affected.  

Under 38 C.F.R. § 4.56, evaluation of the severity of muscle 
disabilities depends on the following factors:
   (a) An open comminuted fracture with muscle or tendon 
damage will be 
rated as a severe injury of the muscle group involved unless, 
for 
locations such as in the wrist or over the tibia, evidence 
establishes 
that the muscle damage is minimal.
    (b) A through-and-through injury with muscle damage shall 
be 
evaluated as no less than a moderate injury for each group of 
muscles 
damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of 
movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately-
severe or severe as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound 
of muscle without debridement or infection.
    (ii) History and complaint. Service department record of 
superficial 
wound with brief treatment and return to duty. Healing with 
good 
functional results. No cardinal signs or symptoms of muscle 
disability 
as defined in paragraph (c) of this section.
    (iii) Objective findings. Minimal scar. No evidence of 
fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or 
metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury. 
Through and 
through or deep penetrating wound of short track from a 
single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high 
velocity missile, residuals of debridement, or prolonged 
infection.
    (ii) History and complaint. Service department record or 
other 
evidence of in-service treatment for the wound. Record of 
consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle 
disability as defined in paragraph (c) of this section, 
particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings. Entrance and (if present) exit 
scars, 
small or linear, indicating short track of missile through 
muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when 
compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury. 
Through and through or deep penetrating wound by small high 
velocity 
missile or large low-velocity missile, with debridement, 
prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.
    (ii) History and complaint. Service department record or 
other 
evidence showing hospitalization for a prolonged period for 
treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of 
muscle disability as defined in paragraph (c) of this section 
and, if 
present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings. Entrance and (if present) exit 
scars 
indicating track of missile through one or more muscle 
groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or 
normal firm resistance of muscles compared with sound side. 
Tests of 
strength and endurance compared with sound side demonstrate 
positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury. 
Through and 
through or deep penetrating wound due to high-velocity 
missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or 
open comminuted fracture with extensive debridement, 
prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and 
scarring.
    (ii) History and complaint. Service department record or 
other 
evidence showing hospitalization for a prolonged period for 
treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, 
evidence of inability to keep up with work requirements.
    (iii) Objective findings. Ragged, depressed and adherent 
scars 
indicating wide damage to muscle groups in missile track. 
Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the 
corresponding muscles of the uninjured side indicate severe 
impairment 
of function. If present, the following are also signs of 
severe muscle 
disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies 
indicating intermuscular trauma and explosive effect of the 
missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather 
than true skin covering in an area where bone is normally 
protected by 
muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder 
girdle.
    (G) Induration or atrophy of an entire muscle following 
simple 
piercing by a projectile.

The pertinent evidence includes VA and private treatment 
records and VA examination reports.  For example, the report 
of a VA muscles examination conducted in December 1998 
reflects that the veteran had difficulty moving his right 
shoulder joint, but the examiner concluded that this was due 
to a rotator cuff tear which was not related to the service 
connected gunshot wound.  It was noted that the veteran did 
not refer any pain to the scarred areas.  On the medical 
inspection of the right bicep, there was a 4 centimeter long 
and one centimeter wide fading linear shaped scar.  On the 
forearm, there was a fading 3 centimeter long and 1 
millimeter wide linear shaped scar.  The muscles penetrated 
included the right forearm, right biceps and right hand 
intrinsic muscles.  All scars were non tender to palpation 
and not sensitive.  There were no adhesions.  There was also 
no tendon damage to the right biceps and right hand.  He had 
normal muscle strength graded as 5 of 5.  It was stated that 
"There are muscle herniations," but no additional 
information was provided, and it appears to the Board that 
this was a typographical error as there is no indication 
anywhere else in the claims file that the veteran has muscle 
herniation.  The pertinent diagnosis was residuals, gunshot 
wound to the right arm with residual scars, healed.  

The Board notes that the RO denied service connection for a 
right shoulder disorder in May 1999, and the veteran 
perfected an appeal.  The RO later granted service connection 
for a rotator cuff tear of the right shoulder, and the 
disorder has a separate 20 percent rating.  That rating is 
not on appeal.       

The veteran testified before the undersigned Veterans Law 
Judge in March 1999.  However, his testimony did not pertain 
to the gunshot wound residuals.  

The veteran was afforded another muscles examination by the 
VA in June 2005.  The report shows that the veteran had not 
seen any private doctors during the past year due to the 
muscle condition of the scarred area.  The veteran reported 
that a precipitating factor for pain in the right arm was 
elevating the arm.  Medications and heating pads were 
alleviating factors.  It was reported that during the last 
year, the veteran referred acute right arm pain, which 
functionally had impaired him on three to four occasions with 
the pain lasting seven days.  It was noted that he had a 
history of shell fragment wounds from a grenade explosion, 
and the muscles injured were in the right hand, right forearm 
and right proximal shoulder.  There had been no fractures.  
The veteran reported that on moving the right arm he had 
severe pain in the forearm, hand and shoulder.  He also 
reported limitation of motion.  The examiner noted that there 
were several fading scars.  The examiner stated that there 
was mild tissue loss for the largest scar on the medial 
aspect of the biceps area near the shoulder.  The rest of the 
scars had no tissue loss.  The muscles penetrated included 
the right biceps muscle, the right proximal deltoid muscles, 
the right forearm and the intrinsic muscles of the right 
hand.  The scars were described as hyposensitive and were 
very tender to palpation.  There were no adhesions and no 
tendon damage.  Muscle strength of the right arm was 5/5.  It 
was specifically noted that there was no muscle herniation.  
The examiner stated that the muscle group affected could move 
joints independently through severe loss of range of motion, 
but with limitation by pain, fatigability and weakness.  

The diagnoses were (1) residuals of a wound on the right arm, 
and (2) residuals of gunshot wound to the right arm muscle 
group V, residuals of gunshot wound to the right hand with 
retained metallic foreign body and scar on the right forearm 
by rating decision 11/08/54.  An associated VA radiology 
report reflects that an X-ray of the right shoulder showed no 
evidence of radio-opaque foreign bodies.  Also of record is a 
VA joints examination dated in June 2005 which pertains 
primarily to the severity of the right shoulder disorder 
which is not on appeal.  

After considering all of the relevant evidence, the Board 
finds that the residuals of a gunshot wound of the right arm 
are no more than moderate in degree.  There is no indication 
that the original injury was a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  On 
the contrary, the original injury was simply sutured and he 
was returned to duty after a short period of recuperation.  
The record of does not reflect consistent complaints of 
cardinal signs and symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
The examinations contain no indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Examination showed no 
significant muscle loss, and strength was essentially full.  
Thus, a moderately severe disability has not been shown.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for residuals of a 
gunshot wound of the right arm are not met.


ORDER

1.  Service connection for an acquired psychiatric disorder, 
to include consideration as being secondary to a service-
connected disability, is denied.

2.  An increased rating for residuals of a gunshot wound of 
the right arm, currently rated as 10 percent disabling, is 
denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


